IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1861
                             Filed August 15, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CODY ALDEAN LOGAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Sioux County, Robert J. Dull, District

Associate Judge.



      Cody Logan appeals his conviction for possession of marijuana, second

offense. AFFIRMED.



      Jared R. Weber of Weber Law Office, Orange City, for appellant.

      Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Following a trial on the minutes of testimony, Cody Logan was convicted of

possession of marijuana, second offense, in violation of Iowa Code section

124.401(5) (2016). On appeal, Logan contends the district court erred in denying

his motion to suppress evidence allegedly obtained as a result of an unlawful

search of his residence. More specifically, Logan contends the warrant authorizing

the search of his residence was not supported by probable cause.

       Warrants must be supported by probable cause. “The existence of probable

cause to search a particular area depends on whether a person of reasonable

prudence would believe that evidence of a crime might be located on the premises

to be searched.” State v. Davis, 679 N.W.2d 651, 656 (Iowa 2004). This requires

the applicant to establish “a nexus between criminal activity, the things to be

seized, and the place to be searched.” State v. Green, 540 N.W.2d 649, 644 (Iowa

1995). In determining whether probable cause exists, the issuing judge must

“make a practical, commonsense decision whether . . . there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” Illinois

v. Gates, 462 U.S. 213, 238–39 (1983); see Davis, 679 N.W.2d at 656.               In

conducting appellate review of the issuing judge’s determination, we do not make

an independent determination of probable cause. See State v. Johnson, 756
N.W.2d 682, 686 (Iowa 2008). Instead, we determine only “whether the issuing

judge or magistrate had a substantial basis for concluding probable cause existed.”

Id. When conducting our review, we only consider the information presented to

the district court. Id.
                                          3


       In this case, the application for the search warrant contained the following

information. The investigating officer had twenty-six years of law-enforcement

experience. Logan resided at 1022 Walnut Street, Hull, Iowa, a single-family

residence, with his girlfriend and her family. The investigating officer had personal

knowledge that Logan had a history of drug use. Also residing at 1022 Walnut

Street was another individual who was known by the investigating officer to be a

drug user. The investigating officer observed significant foot traffic into and out of

the residence during the month of December 2016. The investigating officer

observed many vehicles coming and going from the home during the month of

December 2016. The investigating officer, based on his training and experience,

knew the traffic into and out of the residence at issue was consistent with drug use

in the home or trafficking out of the home.          On December 28, 2016, the

investigating officer conducted a trash pull from the trash left outside 1022 Walnut

Street. The investigating officer found eight small plastic baggies and three pieces

of aluminum foil in the trash bags. Based on the officer’s training and experience,

the officer knew drugs were commonly packaged and stored in small plastic

baggies similar to those found in the trash bags. The investigating officer observed

a green leafy substance in the baggies. The green leafy substance tested positive

for marijuana. The investigating officer observed small crystal particles in one of

the   small   plastic baggies.      The    crystal   particles   tested   positive   for

methamphetamine.

       On appeal, Logan challenges several of the above-stated facts provided in

support of the application, but the heart of his challenge is that there was

insufficient evidence establishing a nexus between himself, the residence to be
                                         4


searched, and drug activity. We disagree the application was deficient. We do not

view each piece of information in the warrant in isolation; rather, we look at the

totality of facts set forth in the warrant application. See Davis, 679 N.W.2d at 656

(“We use the totality of the circumstances standard . . . to determine whether

probable cause has been established for the issuance of a search warrant.”).

Here, the investigating officer had significant experience. The officer identified

Logan as a resident of the single-family home to be searched. The investigating

officer knew Logan had a history of drug use. The investigating officer personally

observed activity in the home consistent with drug use and trafficking. The officer

conducted a trash pull from trash left outside the residence and found

paraphernalia, marijuana, and methamphetamine. The application for the warrant

was submitted immediately after the trash pull was conducted. These facts, in

addition to the remainder of the facts set forth in the application, when considered

together and not in isolation, provide a substantial basis for the issuing judge to

find probable to issue the warrant. See State v. Padavich, 536 N.W.2d 743, 748

(Iowa 1995) (stating a suspect’s past involvement with drugs and reputation is a

factor when reaching a probable cause determination); State v. Godberson, 493
N.W.2d 852, 856 (Iowa 1992) (“An officer’s expert opinion is an important factor to

be considered by the judge reviewing a warrant application.”); State v. Jones, No.

15-1520, 2016 WL 3281046, at *1 (Iowa Ct. App. June 15, 2016) (holding warrant

supported by probable cause where observations of drug activity in single family

residence were corroborated by trash pull and citing similar cases); State v. Smith,

476 N.W.2d 86, 89 (Iowa Ct. App. 1991) (finding probable cause where application

contained information regarding known drug users).
                                       5


      The district court did not err in denying the defendant’s motion to suppress

evidence. We affirm the defendant’s conviction.

      AFFIRMED.